Per Curiam.
The order or judgment brought into this court by certiorari was simply affirmed. The rules adopted after the amendment to the Constitution in 1893 prescribe the method for bringing this class of mandamus cases to this court. The original papers are in the court below. We are of the opinion that the proceeding is still in that court, and that further steps in the case, if necessary, must be initiated there. That court has jurisdiction of the case, and the contempt proceeding must be there instituted.